State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: November 10, 2016                   522456
________________________________

In the Matter of KHA'SUN
   CREATOR ALLAH,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

DONALD VENETTOZZI, as Director
   of Special Housing and
   Inmate Disciplinary
   Programs,
                    Respondent.
________________________________


Calendar Date:   September 20, 2016

Before:   Peters, P.J., Garry, Rose, Clark and Mulvey, JJ.

                             __________


     Kha'Sun Creator Allah, Elmira, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Jonathan D.
Hitsous of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating
certain prison disciplinary rules.

      Petitioner was charged in a misbehavior report with
creating a disturbance, possession of contraband, interfering
with an employee and refusing a direct order. According to the
misbehavior report, petitioner became defiant and hostile when
ordered by a correction officer to surrender an unauthorized
religious head covering that he was wearing. Additional
correction officers needed to be summoned, resulting in the
movement of other inmates being stopped. Following a tier III
                              -2-                522456

disciplinary hearing, petitioner was found guilty as charged and,
other than a modification of the penalty imposed, the
determination was affirmed upon administrative appeal. This CPLR
article 78 proceeding ensued.

      We confirm. The misbehavior report and testimony at the
hearing, including that of the correction facility's coordinating
chaplain verifying that petitioner's religious head covering was
not in compliance with the religious guidelines, provide
substantial evidence to support the determination of guilt (see
Matter of Rivera v Goord, 2 AD3d 922, 922 [2003]; Matter of Ali v
Senkowski, 270 AD2d 542, 542-543 [2000], appeal dismissed 95 NY2d
886 [2000]). To the extent that petitioner contends that the
head covering was impermissibly confiscated, it is well settled
that "inmates are not free to disobey the orders of correction
personnel, even if the orders appear to be unauthorized or
infringe upon the inmate's constitutional rights" (Matter of Ali
v Senkowski, 270 AD2d at 542-543 [internal quotation marks and
citations omitted]). Further, we are unpersuaded by petitioner's
contention that he was improperly denied the right to call the
ministerial program coordinator. The record reflects that such
testimony would be redundant given the testimony from the
facility's coordinating chaplain, who, pursuant to Department of
Corrections and Community Supervision Directive No. 4202, is
responsible for determining whether a religious head covering is
legitimate and is being worn appropriately (see Matter of
Hamilton v Prack, 95 AD3d 1512, 1513 [2012]; Matter of Thorpe v
Fischer, 67 AD3d 1101, 1102 [2009]).

     Peters, P.J., Garry, Rose, Clark and Mulvey, JJ., concur.
                              -3-                  522456

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court